Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rejections under 35 U.S.C. §101 
Claims 1 and 11 have been amended to recite an additional step of providing generated instructions to the additive fabrication device. As noted by Example 45 in the USPTO Subject Matter Eligibility Guidance, such a step is a integrates the judicial exception into the overall control scheme and accordingly practically applies the exception, such that the claim is not
directed to the judicial exception.
	Rejections under 35 U.S.C. §102 and 103
	Claims 1 and 11 include  “image deconvolution operating on the first exposure map” which is interpreted in light of the specification [0040] to include “fine positive feature 351 has a comparatively large increase in brightness in image 350 compared with image 300, whilst a fine negative feature 352 has a comparatively small increase in brightness of the positive regions around the negative feature in image 350 compared with image 300”. 
	
	The closest prior art of record is Saha (US 2019/0353913 A1) and Kihara et al. (US 2008/0169587).
Saha teaches using image analysis to create pixels [0052] which meets the claimed “exposure map”. However, Saha does not describe performing at least one image deconvolution 
	Kilhara teaches repeated vector scanning of the boundary portion [0100], but does not describe performing at least one image deconvolution operation on a first exposure map as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744